Title: The Duke of Dorset to the American Commissioners, 24 November 1784
From: Dorset, John Frederick Sackville, third Duke of
To: American Commissioners


        
          Gentlemen
          Paris Novemr. 24th. 1784.
        
        I transmitted without loss of time to the Marquis of Carmarthen, His Majesty’s Secretary of State for Foreign Affairs, Copies of the two Letters which you had done me the honor of addressing to me; and am in consequence authorized to assure you, on the part of His Majesty’s Ministers, of their readiness to take into consideration any proposals coming from the United States that can tend to the establishing a system of mutual & permanent advantage to the two Countries; for the more ready accomplishment of which, I am instructed to notify to you, Gentlemen, the previous stipulation proposed by my Court that the United States should send a Person properly authorized and invested with the necessary powers to London, as more suitable to the dignity of either Power, than would be the carrying on at any third Place a negotiation of so great importance.
        I have not yet receiv’d any instructions upon the subject of your Letter stating certain Propositions in regard to particular Articles of the Preliminaries of Peace, between England & France, signed on the 20th. of Janry: 1783, and acceded to by the Ministers of the United States, but I have every reason to believe that a full & candid discussion of those points will be enter’d into by my Court, with the sincere view, I can venture to say, of effecting a fair & equitable adjustment of the several matters offer’d for consideration, and from an earnest desire of promoting a friendly & confidential intercourse between Great Britain & America.
        I have the honor to be, / with great truth & regard, / Gentlemen, / Your most obedient humble Servant
        
          Dorset
        
       